Citation Nr: 0913483	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
hypertension.

After reviewing the claims folder, the Board concludes that 
additional evidence is necessary in order to comply with VA's 
duty to notify and assist the Veteran.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2008). 

The record does not demonstrate that the Veteran's claim has 
been sufficiently developed.  Service treatment records 
document two instances where the Veteran's diastolic blood 
pressure was 90 and one instance where his systolic blood 
pressure was 170.  See 38 C.F.R. § 4.104, DC 7101, Note 1 
(stating that "[h]ypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days...[t]he term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.").  Specifically, during a 
November 1970 examination the Veteran's blood pressure was 
138/90, during an undated examination his blood pressure was 
150/90, and during a June 1979 examination his blood pressure 
was 170/90.  During an April 1989 army wellness check, the 
examiner reported that the Veteran fell into the borderline 
category for hypertension.  Furthermore, at his April 1989 
retirement examination, it was opined that the Veteran had 
transient mild increased blood pressure for one and a half 
years.  A November 2005 medical certificate from a private 
hospital indicates that the Veteran had hypertension since 
1996.  Accordingly, a VA examination is needed to determine 
the relationship, if any, between the diagnosed hypertension 
and the Veteran's military service.  38 U.S.C.A. § 5103A(d); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, all of the Veteran's relevant post-service 
treatment records have not been obtained.  In the Veteran's 
December 2005 initial claim for service connection for 
hypertension and in his representative's March 2009 informal 
hearing presentation, references were made to private 
treatment records from Dr. S. V.  While the claims file 
contains a November 2005 medical certificate signed by Dr. V. 
indicating that the Veteran had been examined and treated at 
the hospital since February 1996 for hypertension, his 
treatment records from this facility do not appear in the 
file, despite the May 2006 Authorization provided by the 
claimant.  Accordingly, on remand the RO should request all 
of the Veteran's private treatment records from the source 
identified above.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 
(1990) (finding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them); see 
also 38 U.S.C.A. § 5103A(b) (West 2002).

Therefore, the case is remanded for the following actions:

1.  The RO must obtain copies of all 
available treatment records from Dr. S. 
V.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain these records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond. 


2.  After associating with the record any 
evidence obtained in connection with the 
above development, the RO must make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination to determine 
the etiology of any hypertension found.  
The claims file must be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner, must be accomplished and all 
clinical findings must be reported in 
detail.  Following a review of the 
service treatment records and post 
service treatment records, and all of the 
evidence of record, the examiner must 
provide an opinion as to whether any 
hypertension found is related to the 
Veteran's military service.  A complete 
rationale for the opinion must be 
provided.  The report prepared must be 
typed.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must re-adjudicate 
the Veteran's claim on appeal with 
consideration of any additional evidence 
received since the September 2006 
statement of the case.  

5.  After the above actions are 
accomplished, if entitlement to service 
connection for hypertension remains 
denied, a supplemental statement of the 
case must be issued to the Veteran and 
his representative, and they must be 
afforded an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review. 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2008), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

